DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/02/2020, 02/01/2021, 03/12/2021, 5/102021, and 11/19/2021.  An initialed copy is attached to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacers (claims 10-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-35 depend from product claims 1-30 and disclose the methods of operating an optical modulator. A single claim cannot disclose a product and a process of using the product and is therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 13-15, 17-18, 20, and 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (2011/0304529), hereinafter Yeo.
Regarding claim 1, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), the optical modulator comprising:  at least first and second substrates (102 and 112, first and second substrates) (paragraph 0048), wherein the first and second substrates (102 and 112, first and second substrates) are optically transparent (paragraph 0048 discloses first substrate 102 and/or second substrate 112 include an optically clear or transparent material), four or more electrodes (figures 1a and 1b show that there are four electrodes 106 and one electrode 110) (paragraph 0049), at least two electrodes (106 and 110, first and second electrodes) provided at an internal side of both of the first and second substrates (102 and 112, first and second substrates) (paragraph 0047), a fluid (carrier fluid) provided in between the substrates (102 and 112, first and second substrates) (paragraph 0047 and 0051; display cell 108 is filled with a carrier fluid), the fluid (carrier fluid) comprising nanoparticles and/or microparticles (paragraph 0047 discloses display cell 108 is filled with a carrier fluid with colorant particles 114), wherein the particles (114, colorant particles) are electrically charged or chargeable (paragraphs 0050 and 0051), and wherein the particles are adapted to absorb and/or reflect light (paragraph 0051 discloses the colorant particles absorb/scatter light), a connection for applying an electro-magnetic field to the electrodes (paragraph 0043 discloses the conductive line, mesh, or lattice electrodes can be arranged in various geometries optimized for electroconvective flow to provide additional independent control of the dual colorants. The electrodes can be conductive line, mesh, or lattice electrodes are made of metal, silver nanowires, carbon nanotubes, or other suitable conductors.  Metal line,  mesh, or lattice electrodes can be made of gold, aluminum, nickel, copper,  silver, platinum, other suitable metals, alloys thereof, multi-layer structures  thereof, or combinations thereof; which drive electromagnetic fields), wherein the applied electro-magnetic field to the electrodes provides movement of the nano- and microparticles (114, colorant particles) from a first electrode to a second electrode and vice versa (paragraph 0050 discloses suitable bias applied to the first electrode 106 with respect to the second electrode 112; paragraph 0051 discloses fluidic motion of the charged particles and paragraphs 0053-005 discloses positive and negative bias between the electrodes to move the particles), wherein the at least four electrodes comprise an electrically conducting material with a resistivity of less than 100 nΩm at 273 K (paragraph 0043 discloses the electrodes can be conductive line, mesh, or lattice electrodes are made of metal, silver nanowires, carbon nanotubes, or other suitable conductors.  Metal line,  mesh, or lattice electrodes can be made of gold, aluminum, nickel, copper,  silver, platinum, other suitable metals, alloys thereof, multi-layer structures  thereof, or combinations thereof), the at least four electrodes (106 and 110, first and second electrodes) are adapted to provide an electrical force between the electrodes (paragraph 0057 discloses The spread color optical state is provided by applying pulses or no bias to first electrode 106 relative to the reference bias applied to second electrode 110.  The pulses or no bias applied to first electrode 106 spread colorant particles 114 throughout display cell 108.  With colorant particles 114 in a clear fluid spread throughout display cell 108, the spread color optical state having the color of colorant particles 114 is achieved; implying the presence of a lateral electric field between the electrodes 106 and 110) in an orientation with respect to the substrates when switching to a non-transparent state or when switching to a transparent state, wherein the orientation is selected from parallel to the substrates, perpendicular to the substrates, diagonal with respect to the substrates, and combinations thereof (paragraph 0057 discloses in a spread color optical state having the color of colorant particles 114.  The spread color optical state is provided by applying pulses or no bias to first electrode 106 relative to the reference bias applied to second electrode 110.  The pulses or no bias applied to first electrode 106 spread colorant particles 114 throughout display cell 108.  With colorant particles 114 in a clear fluid spread throughout display cell 108, the spread color optical state having the color of colorant particles 114 is achieved; lateral electric field), a power provider in electrical connection with the at least four electrodes, wherein the power provider is adapted to provide a waveform power, wherein at least one of amplitude, frequency, and phase is adaptable (paragraph 0092 discloses variable pulses to adjust the gray level), and wherein the at least four electrodes are in fluidic contact with the fluid (carrier fluid) (see figures 1A-1C; electrodes 106 and 110 are in contact with fluid).
Regarding claim 4, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), comprising one or more further substrates, wherein the first substrate, the second substrate, and the one or more further substrates (102, first substrate and 112, second substrate) are stacked to accommodate different colored particles (114, colorant particles) and/or mixtures thereof (figures 1a and 1b and paragraph 0047).
Regarding claim 6, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the fluid (carrier fluid) comprises counterions for compensating a charge on the particles (114, colorant particles) (paragraphs 0051 and 0052).
Regarding claim 7, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the counterions are selected from sulfate, chloride, bromide, and/or combinations thereof (paragraphs 0051 and 0052).
Regarding claim 8, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein a coating of the particles is made from a material comprising a conducting material and/or a semi- conducting material (paragraph 0052 discloses Colorant particles 114 in the carrier fluid are comprised of a charged material).
Regarding claim 9, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the fluid comprises one or more of a surfactant, an emulsifier, a polar compound, and a compound capable of forming a hydrogen bond (paragraph 0051).
Regarding claim 13, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the optical modulator is flexible, the substrate comprising a flexible material (paragraph 0048).
Regarding claim 14, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the electrodes (106, first electrode and 110, second electrode) are arranged in multiple parts on the substrates (102, first substrate and 112, second substrate) (paragraph 0049), the power provider being arranged to apply an electrical field to the electrodes in one or more parts of the multiple parts for moving particles in the one or more parts, and not to apply an electrical field in other parts of the multiple parts (paragraph 0092).
Regarding claim 15, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), comprising a power supply, such as a charge storing device or a battery (paragraph 0093).
Regarding claim 17, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the particles comprise magnetic particles (paragraph 0052).
Regarding claim 18, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the particles are adapted to absorb light with a wavelength of 10 nm-1 micron and/or are adapted to absorb a part of the light with the wavelength (paragraph 0052 discloses Colorant particles may have a size between several nanometers and several tens of microns and have the property of changing the spectral composition of the incident light by absorbing and/or scattering certain portions of the spectrum).
Regarding claim 20, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the waveform power has a variation in phase shift between the electrodes (paragraph 0092 discloses variable pulses to adjust the gray level).
Regarding claim 22, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the power provider is configured to switch the device to a transparent state through a first signal and to maintain the transparent state through a second signal, the second signal having a lower potential than the first signal (paragraph 0057 discloses in a spread color optical state having the color of colorant particles 114.  The spread color optical state is provided by applying pulses or no bias to first electrode 106 relative to the reference bias applied to second electrode 110.  The pulses or no bias applied to first electrode 106 spread colorant particles 114 throughout display cell 108.  With colorant particles 114 in a clear fluid spread throughout display cell 108, the spread color optical state having the color of colorant particles 114 is achieved; lateral electric field).
Regarding claim 23, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), comprising a multitude of pixels, a pixel enclosing a volume and being a single optically switchable entity (paragraphs 0044 and 0049).
Regarding claim 24, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), configured to control one or more appearance selected from haze, contrast, warm/cold effect, complementary contrast, simultaneous contrast, saturation, intensity (paragraph 0058).
Regarding claim 25, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), comprising a unique code for identification (paragraphs 0053-0056).
Regarding claim 26, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the electrodes comprise micro wires mace of copper embedded in a polymer-based substrate (paragraph 0043 discloses the electrodes can be conductive line, mesh, or lattice electrodes are made of metal, silver nanowires, carbon nanotubes, or other suitable conductors.  Metal line,  mesh, or lattice electrodes can be made of gold, aluminum, nickel, copper,  silver, platinum, other suitable metals, alloys thereof, multi-layer structures  thereof, or combinations thereof).
Regarding claim 28, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein one of the electrodes dissolves and is deposited on an oppositely charged electrode , in dependence on the waveform (paragraph 0056).
Regarding claim 29, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the waveform power provided to the electrodes depends on the distance of the particles to the electrode (particles 0052 and 0054).
Regarding claim 30, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), a product comprising an optical modulator according to Claim 1, wherein the product is selected from a window blind, a signage system, an outdoor display, an electronic label, a secondary screen, a smart glass, a color panel, and a screen (paragraph 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (2011/0304529), hereinafter Yeo.
Regarding claim 2, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the power provider is adapted to provide pulses (paragraph 0092 discloses variable pulses to adjust the gray level).
Yeo fails to disclose wherein the power provider is adapted to provide pulses of 0.1-10 sec/min and to refrain from providing pulses during intervals of 0.1-1000 seconds therein between.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the power provider is adapted to provide pulses of 0.1-10 sec/min and to refrain from providing pulses during intervals of 0.1-1000 seconds therein between, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Yeo discloses, in figures 1A-1C, an optical modulator (electro-optical display) (paragraph 0043) for electrophoretic switching between a transparent state and a non-transparent state and vice versa (paragraph 0053 and 0057; clear optical state and color optical state), wherein the at least two electrodes provided at an internal side of a substrate are arranged in an 2-dimensional pattern having multiple fingers separated from each other, said fingers being arranged to reduce diffraction of the optical modulator (figure 2E shows and paragraph 0065 discloses the electrode is an hexagonal lattice structure) (paragraphs 0043 and 0045 discloses that the electrodes can be lattice electrodes; the lattice electrodes are interlaced/interwoven; which is interdigitated). 
Although One Embodiment of Yeo discloses lattice electrodes.  This Embodiment of Yeo does not specifically disclose interdigitated.
Another Embodiment of Yeo (figure 10) discloses an interdigitated pattern (paragraph 0095).
Therefore it would have been obvious to one having ordinary skill in the art to modify the One embodiment of Yeo with the other Embodiments of Yeo for the purpose of controlling movement of another colorant of each pixel.



Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (2011/0304529), hereinafter Yeo as applied to claim 1 above, and further in view of Kobayashi et al. (2012/0090976), hereinafter Kobayashi.
Regarding claim 10, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated. Yeo discloses the substrates (102, first substrate and 112, second substrate) are spaced apart (figures 1a-1c).
Yeo fails to disclose wherein the optical modulator comprises one or more spacers between the first and second substrate spacing the first and second substrate by a spacing in the range 1-10000/mm2.
Kobayashi discloses wherein the optical modulator comprises one or more spacers between the first and second substrate spacing the first and second substrate by a spacing in the range 1-10000/mm2 (paragraph 0053 discloses the dot spacers 301 are disposed at predetermined intervals).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the spacers for the purpose of keeping the substrates apart.
Regarding claim 11, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo discloses wherein the spacers are randomly distributed across the first and second substrate.
Kobayashi discloses wherein the spacers are randomly distributed across the first and second substrate (paragraph 0053).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the spacers for the purpose of keeping the substrates apart.
Regarding claim 12, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo discloses wherein the spacers comprise beads having a diameter in the range 2-30 µm.
Kobayashi discloses wherein the spacers comprise beads having a diameter in the range 2-30 µm (paragraph 0053).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the spacers for the purpose of keeping the substrates apart.

Claims 3, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (2011/0304529), hereinafter Yeo as applied to claim 1 above, and further in view of Sasaki et al. (2015/0268593), hereinafter Sasaki.
Regarding claim 3, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo fails to disclose wherein the power provider is configured  to maintain a transparent state through a high frequency signal > 10Hz interrupted for definitive amounts of time.
Sasaki discloses disclose wherein the power provider is configured  to maintain a transparent state through a high frequency signal > 10Hz interrupted for definitive amounts of time (paragraph 0058 discloses 50 Hz).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the power provider of Sasaki for the purpose of supplying power to the heater.
Regarding claim 16, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo fails to disclose further comprising a temperature sensor and a controller, wherein the temperature sensor is in contact with the controller, wherein the controller is in contact with the power provider, and wherein the controller as adapted to compensate output of the power provider in view of the temperature measured by the temperature sensor.
Sasaki discloses further comprising a temperature sensor (55, temperature sensor) and a controller (70, controller) (paragraphs 0056 and 0057), wherein the temperature sensor is in contact with the controller (paragraph 0056), wherein the controller is in contact with the power provider, and wherein the controller as adapted to compensate output of the power provider in view of the temperature measured by the temperature sensor (55, temperature sensor) (paragraph 0056).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the power provider of Sasaki for the purpose of supplying power to the heater.
Regarding claim 21, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo fails to disclose wherein the power provider is configured to switch the device to a transparent state through – an increase of potential in DC mode, and/or- an increase of amplitude and/or frequency of an AC signal with a frequency of at least 10 Hz.
Sasaki discloses wherein the power provider is configured to switch the device to a transparent state through – an increase of potential in DC mode, and/or- an increase of amplitude and/or frequency of an AC signal with a frequency of at least 10 Hz (paragraph 0058 discloses 50 Hz).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the power provider of Sasaki for the purpose of supplying power to the heater.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (2011/0304529), hereinafter Yeo as applied to claim 1 above, and further in view of van de Kamer (2019/0302564).
Regarding claim 19, Yeo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yeo fails to disclose wherein the optical modulator comprises a driver circuit adapted to provide a time varying electro-magnetic field.
Van de Kamer discloses wherein the optical modulator comprises a driver circuit adapted to provide a time varying electro-magnetic field (paragraphs 0056 and 0090).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yeo with the driver circuit of van de Kamer for the purpose of driving the electrodes to move the particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872